Citation Nr: 0615699	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah




THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran served with the 562nd Combat Engineer Company at 
Fort Richardson Alaska in 1983.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

The veteran claims his in-service stressor was being 
wrongfully arrested and accused of the crimes wrongful 
possession of cocaine with the intent to distribute and 
adultery in September 1983 while serving at Fort Richardson.  

As a result he spent seven days in the stockade before being 
cleared of the wrongful possession charge and released.  

During this time in the stockade, the veteran claims to have 
been subjected to humiliation and physical and verbal abuse 
to the point that he feared for his life.  After his release, 
the veteran claims he began having violent dreams and would 
wake up terrified, disoriented and with his heart racing.  

The Board is aware that, during service, following this 
arrest, the veteran was seen in the community mental health 
activity on two occasions, November 1985 and December 1985.  

During the December 1985 visit, it was noted that rehab 
efforts were unsuccessful.  However, remaining service 
medical records are devoid of treatment for mental health 
issues.  Further, these service medical records are negative 
for a diagnosis of PTSD.  

Subsequent to service the veteran was seen in a VA medical 
facility for depression on several occasions, including 
January 2002, October 2002, December 2002, March 2003, 
January 2004 and February 2004.  

In November 2001, the veteran returned to the VA medical 
facility for a follow-up visit for hypertension.  The veteran 
reported being bothered, within the past month, by repeated 
disturbing memories, thoughts or images related to a 
traumatic experience that occurred in the past.  

In addition he reported feeling cut off from people within 
the past month.  The examiner noted that the veteran had a 
positive screen for PTSD and requested a mental health 
consult.  

In the October 2002 VA medical record, the veteran reported 
being depressed since 1983 when he was accused of a crime and 
arrested.  He described numerous symptoms of PTSD, including 
difficulty sleeping, intrusive thoughts of his trauma 
experiences, hyper vigilance, distressing dreams, elevated 
startle response, avoidance of places of conversations that 
remind him of the trauma, feeling of estrangement from 
others, poor concentration, decreased interest in enjoyable 
things he use to enjoy doing and irritability.  

The examiner noted that the veteran appeared tired and 
depressed yet was cooperative and pleasant to talk to.  The 
veteran was to return for a medical evaluation for 
depression.  

In the March 2003 VA medical record, the veteran again 
reported the situation that led to his depression was being 
falsely accused of a crime and arrested in 1983.  He 
continued to experience the symptoms of PTSD as described 
hereinabove.  The examiner noted that the veteran did meet 
the criteria for PTSD.  

The Board is aware that in the February 2004 medical record, 
the examiner expressed concerns that the veteran might not be 
depressed but rather was just trying to obtain a PTSD service 
connection rating.  

The examiner noted that the veteran's mood was slightly 
anxious, overly courteous and rested.  The examiner planned a 
follow-up appointment with the veteran to finalize the 
veteran's history and treatment plan and to rule out PTSD.  

The veteran has not been afforded a VA examination to date to 
ascertain the nature, extent, and etiology of his claimed 
disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to a treatment 
received by him for his claimed 
psychiatric disorder.  Based on his 
response, the RO should undertake all 
appropriate action to obtain copies of 
all clinical records from any identified 
treatment source.  

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination.  All indicated testing 
should be conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressors, should be indicated.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

3.  If an examination cannot be 
scheduled, RO must provide information 
for the record concerning their efforts 
to provide an examination or explain why 
a VA psychiatric examination was not 
performed.  

4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the veteran's claim of 
service connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



